DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I (claims 1-5 and 9-13) in the reply filed on April 26, 2022 is acknowledged.

Allowable Subject Matter
Claims 3 and 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 5, 9, and 13 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Bilal et al. (US 2014/0372356), hereafter “Bilal.” 
Regarding claim 1, Bilal teaches a user device (Bilal: 102c of FIG. 1), comprising: 	a memory, configured to store one or more user applications installed in the user device (Bilal: par 0026, 0027); and 	one or more processors (Bilal: par 0026, 0027), configured to: 	run an Operating System (OS) of the user device (Bilal: par 0031), including maintaining a data structure that tracks activity of the user applications (Bilal: FIG. 6; par 0064, 0065, 0074); and 	pre-load a user application before the user application is accessed by a user (302, 304 of FIG.3; par 0040, 0043), including preventing the data structure from tracking the pre-loaded user application (Bilal: FIG. 5, FIG. 6; par 0068 [Prediction engine module may receive activity data of a given app's lifecycle (e.g., the number of times an app is activated by a user, the time of day of activation, length of time of activation, and the like).] – where the data structure of FIG. 6 tracks only activation of an application by a user and the system thereby prevents preloading the application from affecting the data structure). 

Regarding claim 5, the user device according to claim 1, wherein the one or more processors are configured to refresh content of the pre-loaded application (Bilal: par 0053), and to prevent refreshing of the content from affecting the data structure (Bilal: FIG. 5, FIG. 6; par 0068 [Prediction engine module may receive activity data of a given app's lifecycle (e.g., the number of times an app is activated by a user, the time of day of activation, length of time of activation, and the like).]). 

Regarding claim 9, a method in a user device, the method comprising:	running an Operating System (OS) of the user device (Bilal: par 0031), including maintaining a data structure that tracks activity of user applications (Bilal: FIG. 6; par 0064, 0065, 0074); and 	pre-loading a user application before the user application is accessed by a user (302, 304 of FIG.3; par 0040, 0043), including preventing the data structure from tracking the pre-loaded user application (Bilal: FIG. 5, FIG. 6; par 0068 [Prediction engine module may receive activity data of a given app's lifecycle (e.g., the number of times an app is activated by a user, the time of day of activation, length of time of activation, and the like).] – where the data structure of FIG. 6 tracks only activation of an application by a user and the system thereby prevents preloading the application from affecting the data structure). 

Regarding claim 13, the method according to claim 9, further comprising refreshing content of the pre- loaded application (Bilal: par 0053), and preventing the refreshing of the content from affecting the data structure (Bilal: FIG. 5, FIG. 6; par 0068 [Prediction engine module may receive activity data of a given app's lifecycle (e.g., the number of times an app is activated by a user, the time of day of activation, length of time of activation, and the like).]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 4, 10, and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bilal et al. (US 2014/0372356) in view of Kanamaru (US 2005/0066283).
Regarding claim 2, Bilal does not explicitly teach the user device according to claim 1, wherein the data structure comprises a recents-list, which lists one or more user applications that were used recently in the user device, and wherein the one or more processors are configured to prevent pre-loading of the user application from affecting the recents-list. 	Kanamaru teaches: 	wherein a data structure comprises a recents-list, which lists one or more user applications that were used recently in the user device (Kanamaru: FIG. 17; par 0135, 0136), and wherein the one or more processors are configured to prevent pre-loading of the user application from affecting the recents-list (Kanamaru: par 0137-0139, 0151). 	It would have been obvious to implement the list of Kanamaru within the Bilal system with predictable results. One would be motivated to make the combination to provide the benefit of enhancing the amount of considered data when determining whether to preload an application. One would further be motivated to make the combination to provide the user the benefit of being able to select which applications are preloaded. One would further be motivated to make the combination because in view of the substantial similarity of the references it would have been readily apparent to one of ordinary skill that various beneficial features of Kanamaru could have been implemented within the Bilal system with predictable results and a beneficial effect. 

Regarding claim 4, the user device according to claim 1, wherein the data structure comprises a Least-Recently Used (LRU) list, which lists LRU metrics for the user applications (Kanamaru: FIG. 17; par 0135, 0136), and wherein the one or more processors are configured to prevent the pre-loaded user application from affecting the LRU list (Kanamaru: par 0137-0139, 0151).

Regarding claim 10, the method according to claim 9, wherein the data structure comprises a recents-list, which lists one or more user applications that were used recently in the user device (Kanamaru: FIG. 17; par 0135, 0136), and wherein preventing the data structure from tracking the pre-loaded user application comprises preventing pre-loading of the user application from affecting the recents-list (Kanamaru: par 0137-0139, 0151).

Regarding claim 12, the method according to claim 9, wherein the data structure comprises a Least- Recently Used (LRU) list, which lists LRU metrics for the user applications (Kanamaru: FIG. 17; par 0135, 0136), and wherein preventing the data structure from tracking the pre-loaded user application comprises preventing the pre-loaded user application from affecting the LRU list (Kanamaru: par 0137-0139, 0151).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES E SPRINGER whose telephone number is (571)270-5640. The examiner can normally be reached 9am - 5:30pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GLENTON BURGESS can be reached on 571-272-3949. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JAMES E. SPRINGER
Primary Examiner
Art Unit 2454



/JAMES E SPRINGER/           Primary Examiner, Art Unit 2454